DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. Applicant’s amendments to the claims are seen as changing the scope of the claimed invention.  Therefore, arguments are seen as moot as a new combination of art is applied.
Applicant’s comments about the Double Patenting are acknowledged.  It is acknowledged that the claims can change.  However, the double patenting rejection will remain in the action as it still applies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 23, 26 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9463042 and claims 1 and 6 of U.S. Patent No. 9883883. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-3 and claims 1 and 6 together are narrower than the claims as presented in the present application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

(s) 21-25, 27-28 and 30-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti et al., US 20090024161 in view of Kuhns, US 5997533.

Regarding claim 21, Bonutti et al. teaches: A method of operating a joining device (Fig. 9), said method comprising: detecting a first pressure applied to a horn of the joining device when the horn is pressed against a first medical device component (Fig. 9; 2600 and 2602 send signal of pressure or range for weld like impedance which is directly correlated to pressure at the end effector see paragraph [0572]-[0575]; where a first pressure is arbitrary as there is no other pressure claimed); determining when the first pressure is within a predetermined pressure range indicating that the first pressure is suitable for securing the first medical device component to a second medical device component (Fig. 9; step 2604 determining if pressure is in range); generating energy when the first pressure has remained within the predetermined pressure range for at least a predetermined duration of time (Fig. 9; Specifically the yes answer to if pressure is in range); and applying the energy through the horn to the first medical device component to secure the first medical device component to the second medical device component (Fig. 9; 2606; specifically performing the weld which requires energy be applied through the horn of the device to secure the first medical device component to a second).
	Bonutti et al. does not explicitly teach identifying the joining device based on an identifier associated with the joining device; and retrieving the predetermined pressure range for the joining device based on the identifier.
	However, Kuhns teaches: identifying the joining device based on an identifier associated with the joining device (Column 4, lines 34-46; specifically the instrument has markings which are indicator marking 22 which is seen as identifying the joining device as it is an indicator on the device in order to retrieve (see on the probe) a predetermined measurement); and retrieving the predetermined pressure range for the joining device based on the identifier (Column 4, lines 34-46; specifically that the indicator marking shows a predetermined pressure).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the probe that is operated by pressure and the formation of a weld of Bonutti et al. with the ability to identify correct pressures that are predetermined as taught by Kuhns. The motivation to do this would be to allow for markings on a probe to help identify pressure to be applied as described in Kuhns; Column 4, lines 34-46.

(Fig. 9; specifically the no after “is the pressure in range”).

Regarding claim 23, Bonutti et al. teaches: further comprising: determining when the first medical device component is secured to the second medical device component ([0574]; specifically basing the weld or fastening on a thermal profile); and stopping the generation of energy after determining the first medical device component is secured to the second medical device component ([0574]; stopping the fastening when it is complete and thus the implements are secured).

Regarding claim 24, Bonutti et al. teaches: further comprising providing an indication to a user when the first medical device component is secured to the second medical device component ([0333]; specifically the measurement of strength of the bond displayed to surgeon).

Regarding claim 25, Bonutti et al. teaches: wherein said determining when the first medical device component is secure to the second medical device component comprises determining when a predetermined amount of energy has been applied to the first medical device component by the joining device ([0574]-[0575]; specifically looking at the thermal profile and when the thermal profile indicates there is completion then that means a predetermined amount of energy has been applied).

Regarding claim 27, Bonutti et al. teaches: wherein the energy generated is vibratory energy ([0571]; specifically the piezo stack where piezo elements vibrate to create energy).

Regarding claim 28, Bonutti et al. teaches: further comprising receiving a user input ([0563]; specifically that a user (surgeon) can manual enter parameters which is seen as a user input), wherein said generating energy further comprises generating energy when the first pressure has remained within the predetermined pressure range for at least a predetermined duration of time and the user input has been received ([0563]; specifically where these parameters are used in accordance with the generator control unit which can also indicate a “ready status. [0565]).

Regarding claim 30, Bonutti et al. teaches: wherein the at least one setting includes the predetermined pressure range ([0558]-[0559]; specifically that there are parameters that can be selected and one includes pressure and time and they can be preset).

Regarding claim 31, Bonutti et al. teaches: wherein the at least one setting further includes the predetermined duration of time ([0558]-[0559]; specifically that there are parameters that can be selected and one includes pressure and time and they can be preset).

Regarding claim 32, claim 32 is the controller that is used to perform the exact steps as seen in claim 21 which is taught above.  Therefore, claim 32 is rejected similarly over Bonutti et al. where the specific controller is also taught by Bonutti et al.  Where Bonutti et al. also teaches in addition to the specific steps: A controller for use with a joining device, the controller comprising: a processor ([0576]; specifically the microprocessor); and a memory device having encoded thereon computer-readable instructions that are executable by the processor to perform functions ([0538; specifically a microprocessor/computer being programed).

Regarding claim 33, Bonutti et al. teaches: wherein the functions performed by the processor ([0576]; specifically the microprocessor)  further comprise inhibiting the generation of energy when the first pressure is outside the predetermined pressure range (Fig. 9; specifically the no after “is the pressure in range”).

Regarding claim 34, Bonutti et al. teaches: wherein the functions performed by the processor ([0576]; specifically the microprocessor) further comprise: determining when the first medical device component is secured to the second medical device component ([0574]; specifically basing the weld or fastening on a thermal profile); and stopping the generation of energy after determining the first medical device component is secured to the second medical device component ([0574]; stopping the fastening when it is complete and thus the implements are secured)..

Regarding claim 35, Bonutti et al. teaches: wherein said determining when the first medical device component is secure to the second medical device component comprises determining when a predetermined amount of energy has been applied to the first medical device component by the joining device ([0574]-[0575]; specifically looking at the thermal profile and when the thermal profile indicates there is completion then that means a predetermined amount of energy has been applied).

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti et al., US 20090024161 and Kuhns, US 5997533 in further view of Routine Optimization. 

Regarding claim 26, Bonutti et al. teaches: [0320]; specifically that parameters and set over a predetermined time and other factors and [0537]; specifically time preset and that these can be used based on material and other thing to operate the device and bonding.  However, Bonutti et al. does not teach explicitly that the time that is predetermined is that of 2 seconds.  Though choosing wherein the predetermined duration of time is 2 seconds is seen as an obvious Routine Optimization as seen in MPEP 2144.05, II., A. It would have been obvious to one of ordinary skill in the art at the time of invention to use a time of 2 seconds using Routine Optimization as electronics take time to transfer signals and settle without noise.  This means that one would need to have a time delay or settling period to allow for a proper reading to be taken and accurate. As, this would only take seconds, choosing to wait 1, 2, 3 seconds would . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793